Case 1:17-cv-00642 Document 85 Filed 04/24/19 Page 1 of 10 PageID #: 792



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            BLUEFIELD DIVISION

FREEDOM FROM RELIGION
FOUNDATION, INC., et al.,

                               Plaintiffs,
                                                       Civil Action No. 1:17-cv-00642
        vs.
                                                       Hon. David A. Faber

MERCER COUNTY BOARD OF
EDUCATION, et al.,

                               Defendants.

    MEMORANDUM IN OPPOSITION TO DEFENDANT REBECCA PEERY’S
        MOTION TO DISMISS FOR FAILURE TO SERVE PROCESS

                                         Introduction

        Defendant Rebecca Peery has filed a new motion seeking dismissal without

prejudice of Plaintiffs’ Amended Complaint against her because Plaintiffs did not serve the

Amended Complaint on her within 90 days of its filing. Defendant Peery has once again

misconstrued the circumstances surrounding Plaintiffs’ failure to serve. As this case has

progressed, Defendant Peery has not only been granted relief by this court, but also signed

onto Defendants’ motion to stay proceedings. Defendant Peery has participated in and

benefitted from this case while claiming that she is not part of it. This court has the

discretion to allow Plaintiffs to serve Defendant Peery, which would serve judicial

economy and would not prejudice Peery given the early stage of this case and her

participation in it.

        The Court should deny Defendant Peery’s motion and exercise the discretion it is

afforded under Rule 4(m) of the Federal Rules of Civil Procedure to briefly extend



                                               1
Case 1:17-cv-00642 Document 85 Filed 04/24/19 Page 2 of 10 PageID #: 793



Plaintiffs’ deadline for service by ordering that Defendant Peery be served in a specified

time. Plaintiffs’ non-service of the Amended Complaint initially occurred against the

backdrop of ongoing litigation of dispositive motions as to all other Defendants, which

applied with equal force to Plaintiffs’ claims against Defendant Peery. Since this issue was

remanded to this court on December 17, 2018, Plaintiffs have been awaiting a ruling

granting an extension of time to serve Defendant Peery. Judicial economy and the

commands of Rule 1 of the Federal Rules of Civil Procedure will be far better served by a

brief extension of time for service, which will not prejudice Defendant Peery given the fact

that her counsel—the same counsel representing all other Defendants—has had notice of

Ms. Peery’s inclusion in this litigation since its beginning.

                           Factual and Procedural Background

        On January 19, 2017, Plaintiffs Freedom From Religion Foundation, Jane Doe,

and Jamie Doe filed the original Complaint in this case against Defendants Mercer County

Board of Education, Mercer County Schools, and Deborah Akers (the non-moving

Defendants). On March 28, 2017, the original Plaintiffs and Plaintiffs Elizabeth Deal and

Jessica Roe filed an Amended Complaint against the non-moving Defendants and

Defendant Rebecca Peery. (ECF No. 21). The same day, the parties filed a Joint

Scheduling Motion setting forth proposed deadlines for the filing of papers related to

Defendants’ anticipated motion to dismiss (ECF No. 22), which was granted by the Court

(ECF No. 23).

       The parties filed their memoranda identified in the scheduling order (ECF No. 26,

28, 30). In addition, Plaintiffs also filed a sur-reply memorandum to address arguments

raised in the non-moving Defendants’ Reply. (ECF No. 33). In its Memorandum in



                                               2
Case 1:17-cv-00642 Document 85 Filed 04/24/19 Page 3 of 10 PageID #: 794



Support of Motion to Dismiss First Amended Complaint (Memorandum in Support),

counsel for the non-moving Defendants’ noted in a footnote that the motion to dismiss was

not being filed on behalf of Defendant Rebecca Peery. (ECF No. 26, 8 n.2) In the Reply,

counsel for the non-moving Defendants again stated that brief was not being filed on

behalf of Defendant Rebecca Peery. (ECF No. 30, 1 n.1). On June 19, 2017, the Court held

oral argument on the non-moving Defendants’ Motion to Dismiss, and on July 6, 2017, the

Court requested additional briefing on the legal issues surrounding Defendants’ Motion to

Dismiss.

       On July 12, 2017, Plaintiffs filed a summons for issuance by the Clerk for purposes

of serving the Amended Complaint on Rebecca Peery. The same day, Defendant Peery,

through counsel representing the non-moving Defendants, filed a motion to dismiss the

Amended Complaint (and memorandum in support) for failure to serve the Amended

Complaint on Rebecca Peery within ninety days of its filing. In support of her argument,

Defendant Peery mischaracterized Rule 4 (m) of the Federal Rules of Civil Procedure as

requiring dismissal with prejudice in all cases absent good cause.

       On November 14, 2017, this court dismissed the Plaintiffs’ claims against

Defendant Peery, despite the fact that she did not join Defendants’ motion to dismiss.

Plaintiffs appealed and on December 17, 2018, the Fourth Circuit remanded Defendant

Peery’s 4(m) motion to this court for consideration in the first instance. Defendant Peery

has now filed a second Rule 4(m) motion to dismiss. Plaintiffs are requesting that this

court allow them an extension of time to serve Defendant Peery.




                                             3
Case 1:17-cv-00642 Document 85 Filed 04/24/19 Page 4 of 10 PageID #: 795



                                          Argument

       Rule 4(m) provides a court with three options when presented with motions to

dismiss for lack of service within the time proscribed by the rule. Fed. R. Civ. P. 4(m).

Where good cause for non-service exists, (1) a court must extend the deadline for service,

and absent good cause, a court may, in its discretion, either (2) dismiss the complaint

without prejudice or (3) extend the time for filing by ordering the plaintiff to serve the

complaint within a specified time period. Id.; Robinson v. GDC, Inc., 193 F.Supp.3d 577,

581-84 (E.D. Va. June 21, 2016). The ability of a court to “order that service be made

within a specified time is in no way connected to any good cause requirement.” Robinson,

193 F.Supp.3d at 581 (internal quotations omitted).

       Defendant Peery contends that the only way the Court may extend the time for

filing is where good cause is shown, but this is no longer true. Defendant relies on an aged

Fourth Circuit case to support this argument—Mendez v. Elliot, 45 F.3d 75, 78 (4th Cir.

1995)—and she ignores (1) the plain language of Rule 4(m), (2) the fact that Mendez

interpreted a prior version of Rule 4, and (3) the increasingly negative treatment of Mendez

in the interpretation of the 2015 version of Rule 4(m) at issue in this case.

       The Fourth Circuit’s ruling in Mendez has stood alone in holding that, absent good

cause, a district court cannot extend time for service. Since the 1993 amendments to Rule

4, the majority of Circuits have held that a district court may, in its discretion, enlarge the

service period even absent good cause. See Zapata v. City of N.Y., 502 F.3d 192, 196 (2d

Cir. 2007); Petrucelli v. Bohringer & Ratzinger, 46 F.3d 1298, 1305 (3d Cir.

1995); Thompson v. Brown, 91 F.3d 20, 21 (5th Cir. 1996); Panaras v. Liquid Carbonic

Indus. Corp., 94 F.3d 338, 340 (7th Cir. 1996); Adams v. Allied Signal Gen. Aviation



                                               4
Case 1:17-cv-00642 Document 85 Filed 04/24/19 Page 5 of 10 PageID #: 796



Avionics, 74 F.3d 882, 887 (8th Cir. 1996); Mann v. Am. Airlines, 324 F.3d 1088, 1090

(9th Cir. 2003); Espinoza v. United States, 52 F.3d 838, 841 (10th Cir. 1995); Horenkamp

v. Van Winkle & Co., 402 F.3d 1129, 1133 (11th Cir. 2005).

       While some district courts in the Fourth Circuit have continued to blindly follow

Mendez, many have reasonably concluded that as a result of the 1993 and 2015

amendments to Rule 4, “Mendez is no longer the controlling authority in the Fourth Circuit

because, contrary to former Rule 4(j), Rule 4(m) no longer requires a court to dismiss a

complaint absent a showing of good cause.” Robertson v. Beacon Sales Acquisition, No.

GJH-16-3241, 2018 WL 2464455, at *3 n.7 (D. Md. May 31, 2018) (citing LHF Prods.,

Inc. v. Does, No. 3:16cv284, 2016 WL 7423094, at *6 n.11 (E.D. Va. Dec. 22, 2016)); See

also Escalante v. Tobar Constr., Inc., No. 8:18-CV-00980-PX, 2019 WL 109369, at *1 (D.

Md. Jan. 3, 2019); Lee v. Hagerstown Goodwill Indus., Inc., No. RDB-16-1364, 2017 WL

1364755, at *2 (D. Md. Apr. 14, 2017); Broome v. Iron Tiger Logistics, Inc., No.

7:17cv444, 2018 WL 3978998, at *2 (W.D. Va. Aug. 20, 2018); Lostutter v. Olsen, No.

1:16-cv-1098, 2017 WL 3669557, at *5 n.4 (M.D.N.C. Aug. 24, 2017).

       As the Eastern District of Virginia has held, Mendez’s “restrictive interpretation of

the scope of the prior Rule 4(m) is no longer the law of the Fourth Circuit.” Robinson, 193

F.Supp.3d at 584. This rejection of the restrictive holding in Mendez is amply supported.

Id. at 581-84. First, as most other circuits have held, the plain language of Rule 4(m)

clearly allows for an extension of time to serve process “regardless of whether a plaintiff

can show good cause for delay.” Id. at 581 (reviewing the plain language of the rule and

surveying cases from other circuits). Second, the restrictive holding in Mendez has been

nearly universally criticized, by courts and commentators and even within the Fourth



                                              5
Case 1:17-cv-00642 Document 85 Filed 04/24/19 Page 6 of 10 PageID #: 797



Circuit. Id. (citations omitted); see Hansan v. Fairfax Cty. Sch. Bd., 405 Fed.Appx. 793,

793-94 (4th Cir. 2010) (recognizing that a court may extend the time for service of process

even without a showing of good cause). Third, Mendez did not interpret the 2015-amended

Rule 4 at issue in this case, a statutory interpretation analysis of which supports a rejection

of Mendez. Robinson, at 582-583. Fourth, Rule 1 of the Federal Rule of Civil Procedure,

which was not in place at the time Mendez interpreted a prior version of Rule 4, compels

the more expansive interpretation of Rule 4 adopted by nearly every other circuit court and

recent district courts within this circuit. Id. at 584. Finally, the Supreme Court has noted in

dicta that the 1993 amendments to the Rule “accorded discretion to enlarge the 120–day

period ‘even if there is no good cause shown.’” Henderson v. United States, 517 U.S. 654,

662 (1996) (quoting Advisory Committee’s Notes on Fed. R. Civ. P. 4, 28 U.S.C. App.,

p.654).

          Thus, the Court need not determine whether good cause exists to extend Plaintiffs’

time for serving the Amended Complaint on Defendant Peery. Under Rule 4(m), the Court

may freely utilize its discretion to order Plaintiffs to serve the Amended Complaint in a

specified time. Based upon the circumstances in this case, the appropriate resolution of

Defendant’s motion is to order Plaintiff to serve the Amended Complaint on Defendant

Peery within whatever time period the Court considers reasonable.

          Three considerations warrant the discretionary extension of time within which

Plaintiffs may serve the Amended Complaint on Defendant Peery. First, Plaintiff’s non-

service of the Amended Complaint on Defendant Peery occurred against the backdrop of

pending dispositive motions that could result in dismissal of the case en masse. Second,

Defendant Peery’s counsel has had notice and knowledge of the Amended Complaint since



                                               6
Case 1:17-cv-00642 Document 85 Filed 04/24/19 Page 7 of 10 PageID #: 798



it was filed. Third, judicial economy favors a brief extension of the time to complete

service as opposed to refiling of a complaint against Defendant Peery and later

consolidation of that complaint with this case. These considerations dictate that a brief

extension of the time for service will secure the most “just, speedy, and inexpensive”

resolution to this issue. See Fed. R. Civ. P. 1.

       In determining whether the time for service should be extended, the procedural

circumstances surrounding the case prior to Plaintiff’s belated attempt to serve Defendant

Peery must be considered. At the time the Amended Complaint was filed, the parties had

already determined a briefing schedule to address the non-moving Defendants’ anticipated

motion to dismiss. As a result, the immediate focus after filing of the Amended Complaint

was the handling of the non-moving Defendants’ dispositive motion.

       Moreover, Defendant Peery will not be prejudiced by a brief extension of the time

for service because her counsel (and very likely Ms. Peery herself) has been aware of the

filing of the Amended Complaint—and its naming of Defendant Peery as an additional

defendant—since March 28, 2017, the day the Amended Complaint was filed. Plaintiffs

were unaware that Defendant Peery was being represented by the non-moving Defendants’

counsel. Had the non-moving Defendants’ counsel made it known that they were

representing Defendant Peery, Plaintiffs would have been able to avoid service altogether

by seeking (and hopefully obtaining) a waiver of service from all Defendants’ counsel. At

the very least, the fact that Defendant Peery has had reason to know about her inclusion in

the Amended Complaint since the beginning of this case, and the fact that she signed on to

Defendants’ motion to stay proceedings which gives her the benefit of making arguments

to the court while claiming that she is not part of this case, should dispel any concern the



                                                   7
Case 1:17-cv-00642 Document 85 Filed 04/24/19 Page 8 of 10 PageID #: 799



Court might have for prejudice to Ms. Peery by briefly extending Plaintiffs’ deadline for

service.

       Judicial economy will be best served by briefly extending Plaintiffs’ time for

serving the Amended Complaint. Any dismissal of the Amended Complaint against

Rebecca Peery under Rule 4 must be a dismissal without prejudice. Thus, Plaintiffs would

simply refile a new complaint against Defendant Peery with plans of eventually

consolidating the new case with this one. Given that non-moving defendants have not yet

filed an answer in this case and no discovery has taken place, it makes far more sense to

allow this case to remain a singular matter from the outset. Dismissing the claim with

prejudice will merely ensure “needless delay and expense,” Robinson, 193 F.Supp.3d 584

(citation omitted), while briefly extending Plaintiffs’ time for serving the Amended

Complaint in these circumstances will conform with Rule 1’s command to apply the rules

to ensure “just, speedy, and inexpensive” resolution of issues.

                                         Conclusion

       In light of the circumstances of this case, the Court should deny Defendant Rebecca

Peery’s motion to dismiss and exercise its discretion to briefly extend Plaintiffs’ time for

service of the Amended Complaint on Defendant Peery. The Federal Rules of Civil

Procedure support such a decision; Rule 4(m) clearly contemplates and allows for this sort

of exercise of discretion, and Rule 1 compels this result because it avoids undue expense

and delay. Plaintiffs are prepared to serve the Amended Complaint on Defendant Peery

immediately upon the Court’s order for them to do so.




                                              8
Case 1:17-cv-00642 Document 85 Filed 04/24/19 Page 9 of 10 PageID #: 800



                                         Respectfully submitted,


                                         /s/ Marcus B. Schneider, Esquire
                                         Marcus B. Schneider, Esquire
                                         W.V. I.D. No. 12814
                                         STEELE SCHNEIDER
                                         428 Forbes Avenue, Suite 700
                                         Pittsburgh, PA 15219
                                         (412) 235-7682
                                         (412) 235-7693/facsimile
                                         mschneider@steeleschneider.com




                                   9
Case 1:17-cv-00642 Document 85 Filed 04/24/19 Page 10 of 10 PageID #: 801



                              CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2019, the foregoing MEMORANDUM IN

OPPOSITION TO DEFENDANT REBECCA PEERY’S MOTION TO DISMISS

FOR FAILURE TO SERVE PROCESS was filed electronically. Notice of this filing

will be sent to all parties by operation of the Court’s electronic case filing system and

constitutes service of this filing under Rule 5(b)(2)(E) of the Federal Rules of Civil

Procedure. Parties may access this filing through the Court’s ECF system.



                                                      /s/ Marcus B. Schneider, Esquire
                                                      Marcus B. Schneider, Esquire




                                              10
